DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-5, 9, 11 in the reply filed on 09/09/2022 is acknowledged. Claims 15-19, 21, 24, 25-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process and article, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/09/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Olivier et al (US-20110314871-A1) and further in view of Tsuchiya et al (US-20140065374-A1) and as evidenced by Leveque (US-20150246839-A1).
Regarding claim 1, Olivier teaches of a process for forming a curved glass laminate article [0016] comprising: placing an outer region (periphery) of a first sheet of glass material into contact with a support surface of a shaping frame (skeleton) [0010-11], the shaping frame defining an open central cavity surrounded at least in part by the support surface (Fig. 3/4 skeleton component 31-34); placing (superpose) a second sheet of glass material on top of the first sheet of glass material [0018] wherein the first sheet of glass material and the second sheet of glass material are both supported by the shaping frame; heating the first sheet and second sheet together to a forming temperature (550-700°C) while supported by the shaping frame such that central regions of the first and second sheets of glass material deform downward into the open central cavity of the shaping frame [0029-30].
Olivier does not expressly teach the thickness, viscosity, or composition of/between the two glass sheets. In the same field of endeavor, Tsuchiya teaches of a similar process for forming a curved glass laminate article [0067] in which the first glass sheet that is thinner than the second glass sheet is placed on the lower side of the mold [0068], reading on “the first sheet of glass material has a first average thickness, T1” “the second sheet of glass material has a second average thickness, T2” “wherein T2 is greater than T1”. Tsuchiya clarifies in the first embodiment that the thin and thick glass have different compositions [0033-38]. It would be obvious to one of ordinary skill in the art at the time of invention that to gravity bend two sheets of glass with different compositions with the first/lower sheet having a smaller thickness than the second/upper sheet based on the bendability of the plurality of the glass plates. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Olivier teaches of the forming temperature range [0029]; however, Olivier and Tsuchiya do not expressly teach that the forming temperature is above the glass transition temperature of the glass compositions. In the same field of endeavor, Leveque teaches that the glass transition temperature for common soda-lime glass is 550° C [0016-17]. It would be obvious to one of ordinary skill in the art at the time of invention that the forming temperature used by Olivier is above the glass transition temperature of the soda-lime glass compositions as evidenced by Leveque.

Regarding claim 2, depending from the claim 1 rejection above, Tsuchiya teaches that the forming temperature is chosen so that the thicker glass plate (glass 2) has a lower viscosity than the thin glass plate (glass 1) [0084].

Regarding claims 3-5 and 9, depending from claim 1 and 2 rejections above, these claims are directed to narrow thickness and viscosity ranges from the broader thickness and viscosity ranges taught by Tsuchiya: “the thick glass plate has a lower viscosity than the thin glass plate” [0084]. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. See MPEP 2144.05.II.A.

Regarding claim 11, depending from claim 1 rejection above, Tsuchiya teaches that the first and second glass compositions are soda-lime or alkali aluminosilicate [0033-59].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-3737294-A teaches of using viscosity and thickness mismatch of glass layer to bond glasses of different compositions including alkali aluminoborosilicate (Example II)
US-3281232-A, US-4979977-A teaches of using a ring/cavity mold for bending glass laminates
US-20110277506-A1 teaches of similar method steps for processing laminate glass articles with different glass composition and thicknesses
WO-2003059836-A1 teaches of laminating soda-lime glass sheets at temperatures above glass transition temperature and modifying sodium/water content in the soda-lime to adjust the viscosity and glass transition temperature accordingly
US-20130313852-A1, US-20140011000-A1 teaches of similar method steps for processing curved laminated glass articles
US-20140093702-A1 teaches of thickness ranges for laminating glass
US-20170021597-A1 teaches of laminating soda-lime glass and alkali aluminosilicate glass
US-20160354996-A1, WO-2016019209-A1, WO-2015164241-A1 teaches of laminating soda-lime glass and alkali-aluminoborosilicate glass

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741